Examiner’s Statement of Reasons for Allowance
1.	Claims 1-3 and 62-78 are allowed over the prior art.
3. 	The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
4.	As per independent claims 1, 62, and 72, generally, the prior art of record, United States Patent No. US 7929498 B2 to Ozluturk et al. which shows adaptive forward power control and adaptive reverse power control for spread-spectrum communications; United States Patent No. US 11157954 B1 to Belanger et al. which shows forming and using master records based on consumer transaction data; United States Patent Application Publication No. US 20200008056 A1 to Wu et al. which shows a network connection method, mobile terminal, electronic device, and graphical user interface; United States Patent Application Publication No. US 20170311290 A1 to Adjakple et al.  which shows system information provisioning and light weight connection signaling; United States Patent Application Publication No. US 20150071139 A1 to Nix which shows power management and security for wireless modules in “machine-to-machine” communications; and United States Patent Application Publication No. US 20130322401 A1 to Visuri et al. which shows mobile device radio management, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “prompting, by the mobile terminal, a user to decrease the distance between the mobile terminal and the electronic device; indicating, by the mobile terminal, a detected signal strength of the electronic device in real time; sending, by the mobile terminal to the electronic device, a wireless network key when both a preset condition is met and the distance between the mobile terminal and the electronic device decreases; increasing, by the electronic device, in response to receiving the wireless network key, the signal transmit power; and connecting the electronic device to the wireless network, based on the wireless network key”; claim 62: “receive a prompt to decrease the distance between the electronic device and the mobile terminal; indicate at least one of a detected signal strength of the electronic device and the mobile terminal; indicate at least one of a detected signal strength of the electronic device and distance between the electronic device and the mobile terminal; receive a wireless network key from the mobile terminal when both a preset condition is met and the distance between the electronic device and the mobile terminal decreases; and connect to the wireless network based on the wireless network key ”; claim 72: “receive a wireless network key from the mobile terminal when a preset condition is met and a decrease is detected in the distance between the mobile terminal and the electronic device; increase the signal transmit power after receiving the wireless network key; and connect to a wireless network based on the wireless network key”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/CN2017/089418, International Filing Date: 06/21/2017, which claims foreign priority to 201710125084.5, filed 03/03/2017, and also claims foreign priority to PCT/CN2017/082608, filed 04/28/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2019, 05/27/2020, 04/01/2021, and 08/24/2021 have been considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431